     Case 2:21-cv-00871-KJM-GGH Document 13 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT,                               No. 2:21-cv-00871 KJM GGH P
12                        Petitioner,
13            v.                                         ORDER
14    PEOPLE OF CALIFORNIA,
15                        Respondent.
16

17           Petitioner, a pretrial detainee proceeding pro se, has filed an application for a writ of

18   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 4, 2021, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 7. Petitioner has filed

23   objections to the findings and recommendations. ECF No. 10.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                         1
     Case 2:21-cv-00871-KJM-GGH Document 13 Filed 08/17/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 4, 2021, are adopted in full;
 3          2. Petitioner’s application for a writ of habeas corpus be summarily dismissed without
 4   prejudice;
 5          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 6   § 2253; and
 7          4. The clerk is directed to close the case.
 8   DATED: August 16, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
